AO 2458 (Rev, 02/] 8) Judgment in a Criminal Case

 

 

Sheet l
UNITED STATES DISTRICT COURT
SOUTHERN District of OHIO
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMlNAL CASE
v. )
§ Case Number: 1:17cr058»2
Cymhia Lai“€ § USM Number; 77018-061
) Hal Arenstein, Esq.
) Defendant’s Attomey
THE DEFENI)ANT:

E] pleaded guilty to count{s) l of the Indictment

I:l pleaded nolo contendere to count(s)

 

Which Was accepted by the court.

I:l was found guilty on count(s)

 

after a plea of not auilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 371 Conspiracy to Produce, Use or Traffice in Unauthorized 8/23/2016 l

Access Devices

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) l:l is [:I are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

2/22/2019
I)ate of Imposition of .ludgment

 

MIM

Siznature of.ludae

Michael R. Barrett, United States District Judge
Name and Title of Judge

glen 7~¢/_ 20/?

Date f

 

AO 245B (Rev. 02/18) ludgment in a Crlminal Case
Sheet PProbntion

Judgmentil’age 2 ol` 6
DEFENDANT: Cynthia Laine
CASE NUMBER: 1:l7cr058-2
PROBATION

You are hereby sentenced to probation for a term of :

Count l: three (3) years.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance
3. You must refrain icm any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
g The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
Sube&nC€ abl.ISC. (check y“appl'icab!e)
4. [Xl You must cooperate in the collection of DNA as directed by the probation officer. (check §applicabte)
5 E

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense (check yappiicable)
6. |:l You must participate in an approved program for domestic Violence. (check grapp/icable)

7. [:] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check grapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9

l

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) .ludgment in a Criinina[ Case
Sheet 4A - Probation

Judgincnt-Page 3 of 6

DEFENDANT: Cynthia Laine
CASE NUMBER: l:17cr058-2

STANDARD CONDITIONS ()F SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5 . You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employinent, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fireann, ammunition deslructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions For further information regarding these conditions, see Ove)'view of Probati`on and Supervz'sed
Relectse Condi`ti'oris, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2453 (Rev. 02/18) .ludgment in a Criininal Case
Sheet 48 - Probation

 

Judgment_Fage 4 of 6
DEFENDANT: Cynthia Laine
CASE NUMBERZ l:17cr05S-2
ADDITIONAL PROBATI()N TERMS
l.) The defendant shall provide the probation officer with access to any requested financial information and authorize the release of

any financial information 'l`he probation office may share financial information with the U.S. Attorney‘s Office.

2.) The defendant shall not incur new credit charges on existing lines of credit, or open additional lines of credit without the
approval of the probation officer.

3.) The line is suspended and will be imposed at the discretion of the United States Probation Ofticer.

AO 2458 (Rev. 02/18) ludginent in a Criinina| Case
Sheet 5 ` Crimiiial Monetary Penalties

Judgmeni _ Page 5 of 6
DEFENDANT: Cynthia Laine
CASE NUMBER: 1:17cr058-2
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 2,500.00 $

[:] The determination of restitution is deferred . An Amended Judgment in a Cri'mi'nal Case (A0245C) will be entered
until after such determination

Ij The defendant must make restitution ( including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payinent, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid

Name of Payee Total Loss** Restitution Ordered Priorigg or Percentage
TOTALS $ $

 

m Restitution amount ordered pursuant to plea agreement $

 

i:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l___l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for |:[ fin [j restitution

|:I the interest requirement for |:] fine l:] restitution is modified as follows:

* lustice for Victims of Trafficking Act of2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Ci'iininal Case
Sheet 6 d Schedule of Pavments

Judgment _ Page _6__ of

DEFENDANT: Cynthia Laine
CASE NUMBER: l:l7cr058-2

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of 8 2,600.00 due imrnediately, balance due

]:] not later than ,Or
§ in accordance with l:l C |:I D, l:l E, or EFbelow; or

B I:] Payment to begin immediately (may be combined with [:] C, I:] D, or [j F below); or

C I:] Payrnent in equal (e.g., week!y, momhly, quarrer!y) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D I:l Payinent in equal (e.g., weekly, momh!y, quarterly installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release h'om imprisonment to a
term of supervision; or

E I:] Pay‘ment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F 13 Special instructions regarding the payment of criminal monetary penalties:

l. Within 60 days of the commencement of the term of probation, the probation officer shall recommend a payment schedule to

the Court to satisfy any unpaid balance of the fine. The Court will enter an Order establishing a schedule of payments

2. The fine is suspended and will be paid by the defendant at the discretion of the United States Probation Officer.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inrnate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[:I Joint and Several

Defendant and Co-Defendant Names and Case Numbers (r'nc[iidi‘ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

E

The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

|E

The defendant shall forfeit the defendant’s interest in the following property to the United States:

All credit card encoding and embossing equipment; cell phones and laptop computers seized on or about 8/23/2016, all currency,

credit cards and gift cards seized on or about 8/23/2016.

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

